Case 6:20-cv-01192-RRS-PJH Document 1-1 Filed 09/15/20 Page 1 of 4 PagelD#: 7

134916 Sa
RAMONA CARBO CASE NO: DIV: Div. C

16" JUDICIAL DISTRICT COURT
VERSUS

PARISH OF ST. MARY
WAL-MART LOUISIANA, LLC STATE OF LOUISIANA

 

PETITION FOR DAMAGES

 

NOW INTO COURT, through undersigned counsel, comes Plaintiff, RAMONA
CARBO, being of the full age of majority, and a resident of and domiciled in the PARISH OF
IBERVILLE, STATE OF LOUISIANA, who respectfully represents that:

1.

Made Defendants herein is:

a. WAL-MART LOUISIANA, LLC, upon information and reasonable belief to be a

limited liability company authorized to do and doing business in the State of
Louisiana

2.

Venue is proper in the Parish of St. Mary pursuant to Louisiana Code of Civil Procedure

Article 74, as this is where the wrongful conduct occurred.
3,

Defendant, WAL-MART LOUISIANA, LLC, is justly and truly indebted, to Plaintiff in
an amount that is just and reasonable in the premises, with legal interest thereon from the date of
judicial demand until paid, and for all costs of these proceedings.

4,

On or about July 20, 2019, at approximately 12:30 p.m., Plaintiff, RAMONA CARBO,

was a customer in the Wal-Mart store located at 973 Highway 90 E, Morgan City, LA 70380.
5.

On the same date and location set forth above, Plaintiff was traversing safely and without

incident through the Wal-Mart store.
6.
Upon Plaintiff entering the meal aisle portion of the subject Wal-Mart store, Plaintiff

slipped and fell in some liquid which was on the floor.

EXHIBIT

a A
Case 6:20-cv-01192-RRS-PJH Document 1-1 Filed 09/15/20 Page 2 of 4 PagelD#: 8

7.

Plaintiff shows the condition of the floor was not an open and obvious condition and

maintained no characteristics to be visually distinctive.
8.

Due to the above-described incident, Plaintiff, RAMONA CARBO, suffered harms and
losses as defined by Louisiana law, historically referred to as special damages and general
damages, which will be proven at the trial of this matter, including but not limited to:

Past medical expenses;
Future medical expenses;
Lost wages;

Loss of earning capacity;

Pain and suffering;
Loss of enjoyment of Sife.

mea oS oS

9.
The above-described incident and all of Plaintiffs resulting damages were proximately

caused by the fault and negligent acts and omissions of WAL-MART LOUISIANA, LLC,

including but not limited to:

a. Failure to maintain a safe environment for customers;
b. Failure to warn of the unreasonably dangerous condition

c. Failure to properly train and instruct employees to maintain a safe environment for
customers;

d. Creating an unsafe and hazardous condition;

Failure to remove the unreasonably dangerous condition;

Failure to barricade, close the subject area, and/or re-direct customer traffic while a

hazard was present;

g. Allowing the subject hazard to exist in place for such a period of time that had Wal-
Mart been acting as a prudent merchant, it would have learned of and remedied the
hazard; and

h. Having direct and/or constructive knowledge of the unreasonably dangerous
condition and failing to timely remedy the problem.

rh @

10.
In addition to the negligence of WAL-MART LOUISIANA, LLC pled above, WAL-
MART maintains strict protocols designed for safe operation when customers are expected to be
present, including a systematic approach to insuring its floors and walking surfaces are free from
any slip hazards or other materials which would create an environment conducive to a customer
slipping and falling. These protocols include, but are not limited to:
a. Maintaining constant awareness of the presence of any hazards or other materials on the

floor,
b. Warning patrons of dangerous conditions on the floor;
Case 6:20-cv-01192-RRS-PJH Document 1-1 Filed 09/15/20 Page 3 of 4 PagelD#: 9

¢. Scheduling mopping and other store cleaning activities during non-peak and/or non-
operational hours to minimize customer presence;

d. Scheduling an adequate number of employees to insure timely inspection of the aisles are
conducted to identify any potential slip hazards;

e. Re-routing customers’ paths of travel around and/or away from the presence of slip
hazards or other materials present onf the floor, and

f. Deploying an adequate number of wet floor signs and/or floor mats in areas known
and/or expected to be wet.
11.

Plaintiff, RAMONA CARBO, claims all just and reasonable damages allowed by

Louisiana law which will be proven at the trial of this matter.
12.

Plaintiff respectfully requests written notice to counsel ten (10) days in advance of the
date fixed for trial or hearing on any exception, motion, rule, or trial on the merits in this
proceeding pursuant to Louisiana Code of Civil procedure Article 1572. Plaintiff further
Tequests, pursuant to Louisiana Code of Civil Procedure Articles 1913 and 1914, immediate
notice to counsel of all interlocutory and final orders and judgments on any exception, motion,

rule, or trial on the merits in this proceeding,
Case 6:20-cv-01192-RRS-PJH Document 1-1 Filed 09/15/20 Page 4 of 4 PagelID#: 10

WHEREFORE, Plaintiff prays that

Defendants, WAL-MART LOUISIANA, LLC, be

duly cited and served with this Petition for Damages, that they be required to appear and answer

same within the delays provided by law, and that after all due proceedings are had there be

judgment rendered herein in favor of Plaintiff and against Defendants, individually and in solido,

for all such damages as are reasonable, with legal interest thereon from date of judicial demand

until paid, for all costs of these proceedings, and for al! other general and equitable relief.

PLEASE SERVE:

WAL-MART LOUISIANA, LLC
Through its agent for service of process:
C T CORPORATION SYSTEM

3867 PLAZA TOWER DR.

BATON ROUGE, LA 70816

CLERK'S OFFICE, FRANKLIN, LA

JUN 23 2020
Atrue copy of the original

erk of Court

Respectfully submitted,

BEALL & THIES, LLC
Attorneys at Law

351 St. Ferdinand Street; Ste. A
Baton Rouge, Louisiana 70802
Tel: 225.383.3499

Fax: 225.383.3599

e.

Russell W. Beall, Bar Roll No. 27374
William W. Thies, Bar Roll No. 27890
Jacob H. Thomas, Bar Rol! No, 36700

G. Aaron Humphreys, Bar Roll No. 36876
Britney R. Duke, Bar Roll No. 38200

A FACSIMILE OF THIS PLEADING
WAS RECEIVED AND FILED ON

JUN 18 2020

RECEIVED AND FILED

JUN 22 202¢
Cy:
. Clerk of C

   
   

 
 
  

 
 

et)

    
